Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
SEMICONDUCTOR DEVICE INCLUDING FIN-FET AND MISALIGNED SOURCE AND DRAIN

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are rejected specifically in view of the limitation “wherein the first contact comprises a first end contacting the first contact and a second end,
wherein the second contact comprises a third end and a fourth end contacting the second contact” in claim 1.
A person having ordinary skills in the art will find the limitations indefinite because it is unclear because what is intended by the limitation “a first end contacting the first contact.” It should be noted that “the first end” is part of the first contact, thus it is unclear how the first end is contacting the first contact. The limitation as presented suggests that the first end and the first contact are two different bodies, where that first end contact the first contact. However as claimed, the first is a part of the first contact, thus one single body.
The same issue arises regarding the limitation “a fourth end contacting the second contact”. The fourth end as claimed is part of the second contact, thus, it is unclear what is intended by the claimed limitations.
Claims 1-8 cannot be effectively rejected because the scope of the claim is unknown. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. [US PGPUB 20170352559] in view of Liao et al. [US PGPUB 20180033866] (hereinafter Liu and Liao).
 
Regarding claim 1, Liu teaches a semiconductor device comprising:
a substrate (102, Para 23, Fig. 1);
a first isolation (left material 106 of the two middle material 106, Para 23) on the substrate (Fig. 1);
a second isolation (right material 106 of the two middle material 106, Para 23) on the substrate (Fig 1);
a fin (104.2, Para 23) on the substrate (Fig. 1), and between the first isolation and the second isolation (Fig. 1);
a first epitaxial source/drain (114, Para 28) on the fin (Fig. 1);
a second epitaxial source/drain (112, Para 28) on the fin (Fig. 1);
a gate structure (108, Para 25) on the fin, the first isolation, and the second isolation, and between the first epitaxial source/drain and the second epitaxial source/drain (Fig. 1).
In the embodiment of Fig. 1, Liu does not specifically disclose
a first contact on the first epitaxial source/drain;
a second contact on the second epitaxial source/drain;
a first upper contact electrically connected to the first contact; and
a second upper contact electrically connected to the second contact,
wherein the gate structure is between the first contact and the second contact,
wherein the first contact comprises a first end contacting the first upper contact and a second end contacting the first epitaxial source/drain, and
wherein the second contact comprises a third end contacting the second epitaxial source/drain and a fourth end contacting the second upper contact.
However, referring to other structures of Liu’s invention, Liu teaches contact structures to source and drain 112/114, can be on various structures and can be formed by various methods (Figs. 14-18).
Referring to the invention of Liao, Liao teaches a method of forming contact structures to source and drain regions, where the method is similar to that of Liu’s invention. 
Referring to Liao’s method, Liao’s method comprises:
a first contact (left contact 68/70, Para 37/38) on first epitaxial source/drain (36, Para 24, Fig. 20);
a second contact (right contact 68/70, Para 37/38) on second epitaxial source/drain (36, Fig. 20);
a first upper contact (left contact 82, Para 44) electrically connected to the first contact (Fig. 20); and
a second upper contact (right contact 82, Para 44) electrically connected to the second contact (Fig. 20),
wherein gate structure (32/50/52, Para 30-31, Fig. 20) is between the first contact and the second contact (Fig. 20),
wherein the first contact comprises a first end contacting the first upper contact and a second end contacting the first epitaxial source/drain (Fig. 20), and
wherein the second contact comprises a third end contacting the second epitaxial source/drain and a fourth end contacting the second upper contact (Fig. 20).
In view of such teaching by Liu and Liao, it would have been obvious to a person having ordinary skills in the art to have the invention of embodiment of Fig. 1 of Liu’s invention to comprise Liao’s teachings based on the rationale of simple substitution of one known element/method with a suitable another or use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143).

Regarding claim 16, the combined invention specifically in view of Liao’s teachings teaches a semiconductor device wherein from a top view, the fin is between the first upper contact and the second upper contact (Fig. 20).

Regarding claim 17, the combined invention specifically in view of Liao’s teachings teaches a semiconductor device wherein a distance (L1+L2, see annotated Fig. 20 of Liao) between the first end of the first contact and the fin is greater than a distance (L4, see annotated Fig. 20 of Liao) between the third end of the second contact and the fin, and
wherein a distance (L3+L4, see annotated Fig. 20 of Liao) between the fourth end of the second contact and the fin is greater than a distance (L2, see annotated Fig. 20 of Liao) between the second end of the first contact and the fin (Liao Fig. 20).


    PNG
    media_image1.png
    473
    790
    media_image1.png
    Greyscale

Liao Annotated Fig. 20


Regarding claim 20, the combined invention specifically in view of Liao’s teachings teaches a semiconductor device wherein the second end of the first contact does not contact the second upper contact (Liao, Fig. 20), and
wherein the third end of the second contact does not contact the first upper contact (Liao, Fig. 20).


Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. [US PGPUB 20170256456] in view of Liao (hereinafter Lee).

Regarding claim 15, Lee teaches a semiconductor device comprising:
a substrate (10/10M, Para 21);
a first isolation (leftmost portion of layer 30, Para 19, Fig. 5A/12) on the substrate (Fig. 5A/12);
a second isolation (rightmost portion of layer 30, Para 19, Fig. 5A/12) on the substrate (Fig. 5A/12);
a fin (middle fin 21, Para 22, Fig. 5A/12) on the substrate (Fig. 5A/12), and between the first isolation and the second isolation (Fig. 5A/12);
a first epitaxial source/drain (60, Para 33) on the fin (Fig. 5A/12);
a gate structure (40, Para 26) on the fin (Fig. 5A), the first isolation, and the second isolation (Fig. 5A), and between the first epitaxial source/drain and the second epitaxial source/drain;
a first contact (100, Para 47) on the first epitaxial source/drain (Fig. 12).
Lee does not specifically disclose 
a second epitaxial source/drain on the fin;
a gate structure between the first epitaxial source/drain and the second epitaxial source/drain;
a second contact on the second epitaxial source/drain;
a first upper contact electrically connected to the first contact; and
a second upper contact electrically connected to the second contact,
wherein the gate structure is between the first contact and the second contact,
wherein the first contact comprises a first end contacting the first upper contact and a second end contacting the first epitaxial source/drain, and
wherein the second contact comprises a third end contacting the second epitaxial
source/drain and a fourth end contacting the second upper contact.
However, a person having ordinary skills in the art will find it obvious to have source/drain on the fin and on adjacent sides of the gate structure of Lee’s device.
Referring to Liao’s method, Liao’s method comprises:
a first contact (left contact 68/70, Para 37/38) on first epitaxial source/drain (36, Para 24, Fig. 20);
a second contact (right contact 68/70, Para 37/38) on second epitaxial source/drain (36, Fig. 20);
a first upper contact (left contact 82, Para 44) electrically connected to the first contact (Fig. 20); and
a second upper contact (right contact 82, Para 44) electrically connected to the second contact (Fig. 20),
wherein gate structure (32/50/52, Para 30-31, Fig. 20) is between the first contact and the second contact (Fig. 20),
wherein the first contact comprises a first end contacting the first upper contact and a second end contacting the first epitaxial source/drain (Fig. 20), and
wherein the second contact comprises a third end contacting the second epitaxial source/drain and a fourth end contacting the second upper contact (Fig. 20).
In view of such teaching by Liao, it would have been obvious to a person having ordinary skills in the art to have the invention of Lee comprise Liao’s teachings based on the rationale of simple substitution of one known element/method with a suitable another or use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143).

Regarding claim 18, Lee teaches a semiconductor device further comprising:
a first layer (50, Fig. 12) on the first isolation (Fig. 12), the first epitaxial source/drain (on bottom surface of… , Fig. 12), and the second isolation (Fig. 12), wherein the first layer comprises a first portion (portion on leftmost material 30, Fig. 12), a second portion (portion on rightmost material 30, Fig. 12) and a third portion (portion between fins 20), wherein the first portion of the first layer contacts the first isolation (Fig. 12), wherein the second portion of the first layer contacts the second isolation (Fig. 12), and wherein the third portion of the first layer contacts the first epitaxial source/drain (Fig. 12);
a second layer (70, Fig. 12) on the first portion of the first layer;
a third layer (80, Fig. 12) on the second portion of the first layer; and
a fourth layer (85, Fig. 12) on the second layer, the third portion of the first layer, and the third layer (Fig. 12).

Allowable Subject Matter
Claims 9-14 are allowed.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance of claims 9-14:
Claims 9-14 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor device comprising:
a first upper contact crossing the gate structure and electrically connected to the first contact;
a second upper contact crossing the gate structure and electrically connected to the second contact; and 
wherein from a top view, the first contact and the second contact are misaligned to each other, in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/Primary Examiner, Art Unit 2819